

Exhibit 10.3
LICENSE AGREEMENT


This agreement is made and entered into effective as of June 6, 2014 by and
between Steve Kubby, an individual resident of 172 Whim, St. Croix,
USVI 00820  (hereinafter called Licensor), and KUSH, 121 Winter St., Reno,
Nevada, a duly organized corporation organized under the laws of Nevada
(hereinafter called Licensee) and in good standing.


Witnesseth that
1.           whereas, Licensor owns all the right, title and interest in and to
the Licensed Intellectual Property Rights (the “IP”) , as set forth in Article
1-definitions, and wishes to license the rights to the IP so as to commercially
exploit the IP rights by licensing such rights to Licensee; and
2.           whereas Licensee wishes to acquire the IP rights as set forth in
numbered paragraph 1 immediately above.


Now, therefore, in consideration of the premises and the faithful performance of
the covenants herein contained it is agreed as follows.

 

Article I - DEFINITIONS
For the purpose of this agreement, the following definitions shall apply:


1.           Licensed Intellectual Property Rights (“IP”):  Shall mean:
A proprietary recipe and process/method to maximize the cannabinoid
concentrations derived from the NZT strain (or other available strain obtained
from other sources) to be used to make a salve/ointment containing CBD and
Arnica Montana, which KUSH wishes to or to cause to be manufacture(d) and
distribute(d). Licensor shall provide a written description of said
recipes/processes/methods to Licensee upon execution of this Agreement and such
other documentation as Licensee reasonably requests in writing. Licensee shall
keep all information and documentation of said recipes/processes/methods secret
and not make them public.


2.           “NZT strain” means a proprietary cannabis sativa plant strain known
as NZT and also known as the CTK strain (the "NZT strain" or “NZT”), which
contains CBG, Licensor shall provide Licensee a written Terpenoid/Cannabinoid
Profile prepared by an independent third party test facility and, upon written
request of Licensee, such other written or other documentation/description of
the genetic makeup of the NZT strain as Licensee may reasonably request.


3.           Except as otherwise provided in this Agreement, the IP shall
include any and all work product related to the IP listed above, developed by
Licensor, whether patentable or not, specifically relating to the IP, which
Licensor may now or may hereafter develop, own or control, and any or all
patents, which may issue on the IP and improvements thereof, developed by
Licensor and any and all divisions, continuations, continuations-in-part,
reissues and extensions of any such patents.

 
1

--------------------------------------------------------------------------------

 

4.           Product(s):  Shall mean any materials including plants and/or
seeds/buds/dry material/stalk, compositions, techniques, devices, methods or
inventions in any manner relating to or based on the IP, developed prior to the
date of this agreement or in the future.


5.           Gross Sales:  Shall mean total US Dollar sales of Product(s), FOB
manufacturer, based on the IP.


6.           Confidential Proprietary Information:  Shall mean with respect to
any Party all scientific, business or financial information relating to such
Party, its subsidiaries or affiliates or their respective businesses, except
when such information:
a.           Becomes known to the other Party prior to receipt from such first
Party;
b.           Becomes publicly known through sources other than such first Party;
c.           Is lawfully received by such other Party from a party other than
the first Party; or
d.           Is approved for release by written authorization from such first
Party.


7.           Exclusive License:  Shall mean a license, including the right to
sublicense, whereby Licensee’s rights are sole and entire and operate to exclude
all others, including Licensor and its affiliates except as otherwise expressly
provided herein.


8.           Know-how:  Shall mean any and all technical data, information,
materials, trade secrets, technology, formulas, processes, and ideas, including
any improvements thereto, in any form in which the foregoing may exist, now
owned or co-owned by or exclusively, semi-exclusively or non-exclusively
licensed to any party prior to the date of this Agreement or hereafter acquired
by any party during the term of this agreement.


9.           Intellectual Property Rights: Shall mean any and all inventions,
materials, Know-how, trade secrets, technology, formulas, processes, ideas or
other discoveries conceived or reduced to practices, whether patentable or not.


ARTICLE II- GRANT OF LICENSES
1.           Grant of License. Licensor hereby grants to Licensee the exclusive
worldwide license with the right to sublicense others, to make, have made, use,
sell and lease the Products described in Article I, Section 1.
2.           Retention of Rights. Licensor retains the right to continue to
cultivate the NZT strain and/or use the IP for his individual use and/or
consumption only.


ARTICLE III- LICENSE PAYMENTS
1.           License Fee. For the license herein granted:
a.           Licensee agrees to pay a one-time fee of Sixty Thousand Dollars
($60,000.00) (the “License Fee”) for the IP listed above in Article I, Section
1.


The License Fee shall be payable as follows:
(i)           $60,000.00 on or before September 30, 2014.


b.           In the event any such payment is not made in full when due, and if
the stock of Licensee or its parent is publicly traded in the over-the-counter
market or on a national exchange, Licensee may pay or the Licensor may elect to
be paid the unpaid payment

 
2

--------------------------------------------------------------------------------

 

amount in the form of unregistered shares of such publicly traded stock of
Licensee or its parent, which shares shall be valued at a 35% discount to the
average closing price for such stock in the over-the-counter market or on a
national exchange during the 30 trading days preceding the issuance of such
shares. During the 30 day period preceding the due date for any payment
hereunder, Licensor will refrain from selling shares of any such publicly traded
stock of licensee or its parent into the market, either directly or indirectly.
2.           Sublicenses. The granting and terms of all sublicenses is entirely
at Licensee’s discretion provided that all sublicenses shall be subjected to the
terms and conditions of this agreement.
3.           Payments.  All sums payable by Licensee hereunder shall be paid to
Licensor in or based on U.S. dollars.
4.           Interest.  In the event any License Fees are not paid as specified
herein (a deferred payment), then simple interest of SEVEN percent (7%) per
annum shall be due for the period of deferral in addition to any due and unpaid
License Fee; provided however that if Licensee elects to make payment in the
publicly traded stock of Licensee or its parent as provided above, any accrued
interest shall be added to the balance of the License Fee due and included in
the amount to be satisfied by said stock.


ARTICLE IV - REPORTS, BOOKS AND RECORDS
1.           Reports. Within thirty (30) days after the end of the calendar
quarter annual period during which this agreement shall be executed and
delivered and within thirty (30) days after the end of each following quarter
annual period, Licensee shall make a written report to Licensor setting forth
the Gross Sales of IP sold, leased or used by Licensee and total sublicensing
receipts during the quarter annual period. If there are no Gross Sales or
sublicensing receipts, a statement to that effect shall be made by Licensee to
Licensor.
2.           Books and records. Licensee shall keep books and records in such
reasonable detail as will permit the reports provided for in Paragraph 1 hereof
to be determined.  Licensee further agrees to permit such books and records to
be inspected and audited by a representative or representatives of Licensor to
the extent reasonably necessary to verify the reports provided for in paragraph
1 of this Article IV; provided, however, that such representative or
representatives shall indicate to Licensor only whether the reports are
substantially correct, if not, the reasons why not. Provided further that
Licensor shall not have the right pursuant solely to this paragraph 2 to inspect
or audit the books and records of Licensee more often the once every three
years.


ARTICLE V - MARKING
Licensee agrees to mark or have marked all Products made, used or leased by it
or its sublicensees under the IP, if and to the extent such markings shall be
practical, with such patent or trademark markings as shall be desirable or
required by applicable patent laws or by Licensor. Said marking shall be
mutually agreed upon by Licensee and Licensor


ARTICLE VI - DILIGENCE
1.           Efforts. Subject to applicable legal requirements and required
registrations, if any, within 120 days of the date of this agreement Licensee
shall use its commercially reasonable efforts to bring IP to market through a
thorough, vigorous and diligent program and to continue active, diligent
marketing efforts throughout the life of this Agreement based on market response
to the product.

 
3

--------------------------------------------------------------------------------

 

2.           Inspection. Licensee shall permit an in-house inspection of
Licensee facilities by Licensor on an annual basis beginning at July 1, 2014.
Licensor shall give not less than 15 business days notice of inspection and such
inspection shall be conducted in accordance with industry standards.
3.           Failure to perform. Licensee’s failure to perform in accordance
with either paragraph 1 or 2 of this ARTICLE VI shall be grounds for Licensor to
terminate this agreement. In the event Licensor asserts any failure of Licensee
to comply with the terms of this Article VI, Licensor shall provide Licensee
with a detailed list of said failures under said paragraphs 1 and 2 and provide
Licensee not less 60 days to cure said failures.
 
ARTICLE VII [Reserved]


ARTICLE VIII - TERMINATION OR CONVERSION TO NON-EXCLUSIVE LICENSE  
1.           Termination by
Licensor.                                                                                  
Option of Licensor:  Licensor may, at its option, terminate this agreement by
written notice to Licensee for cause in the event one or more of the following
events occur:
a.           Default in the payment of any License Fee required to be paid by
Licensee to Licensor hereunder and such default continues for 60 days after
written notice; provided that any payment disputed by Licensee shall not be
grounds for termination for cause. Notice must be given in writing and delivered
by certified mail to the applicable address first listed above or such other
address as a party shall direct in writing.
b.           Default in the performance of any other material obligation
contained in this agreement on the part of Licensee to be performed and such
default shall continue for a period of sixty (60) days after Licensor shall have
given to Licensee written notice of such default.
c.           Adjudication that Licensee is bankrupt or insolvent.
d.           The filing by Licensee of a petition of bankruptcy, or a petition
or answer seeking reorganization, readjustment or rearrangement of its business
or affairs under any law or governmental regulation relating to bankruptcy or
insolvency.
e.           The appointment of a receiver of the business or for all or
substantially all of the property of Licensee; or the making by Licensee of
assignment or an attempted assignment for the benefit of its creditors; or the
institution by Licensee of any proceedings for the liquidation or winding up of
its business or affairs.
2.           Effect of termination.
Termination of this agreement shall not in any way operate to impair or destroy
any of Licensee’s or Licensor’s rights or remedies, either at law or in equity,
or to relieve Licensee of any of its obligations to pay License Fees or to
comply with any other of the obligations hereunder, accrued prior to the
effective date of termination.
3.           Effect of delay.
Failure or delay by Licensor to exercise its rights of termination hereunder by
reason of any default by Licensee in carrying out any obligation imposed upon it
by this agreement shall not operate to prejudice Licensor’s right of termination
for any other subsequent default by Licensee.
4.           [Reserved]
5.           Return of IP.  Upon termination of this agreement, the license
provided herein shall terminate and all of the IP shall automatically revert to
Licensor without any action of or by Licensee.

 
4

--------------------------------------------------------------------------------

 



If the Licensee has a parent/acquiror corporation at the time of any event
stated in Article VIII 1 above, any reference to Licensee this Article VIII
shall be read to be a reference to Licensee’s parent/acquiror corporation.


ARTICLE IX – TERM
Unless previously terminated as herein before provided, the term of this
Agreement shall be from and after the date hereof until the expiration of the
last to expire of any licensed patents to issue under or with respect to the IP
under ARTICLE I or 20 years, whichever is later.


ARTICLE X - RIGHTS LITIGATION
1.           Initiation. In the event that Licensor advises Licensee in writing
of a substantial infringement of the patents/copyrights/proprietary rights
included in the IP, Licensee may, but is not obligated to, bring suit or suits
through attorneys of Licensee’s selection with respect to such infringement. In
the event Licensee fails to defend any declaratory judgment action brought
against any patent or patents of the IP, Licensor on written notice to Licensee
may terminate the License as to the particular patent or patents involved in
such declaratory judgment action.
2.           Expenses and proceeds of litigation.  Where a suit or suits have
been brought by Licensee, Licensee shall maintain the litigation at its own
expense and shall keep any judgments and awards arising from these.
3.           Licensor’s right to sue.  If Licensee shall fail to commence suit
on an infringement hereunder within one (1) year after the receipt of Licensor’s
written request to do so, Licensor in protection of its reversionary rights
shall have the right to bring and prosecute such suits at its cost and expense
through attorneys of its selection, in its own name, and all sums received or
recovered by Licensor in or by reason of such suits shall be retained by
Licensor; provided, however, no more than one lawsuit at a time shall be
commenced in any country.


ARTICLE XI - Reserved


ARTICLE XII - NOTICES, ASSIGNEES
1.           Notices. Notices and payments required hereunder shall be deemed
properly given if duly sent by first class mail and addressed to the parties at
the addresses set forth above. The parties hereto will keep each other advised
of address changes.
2.           Assignees.  This Agreement shall be binding upon and shall inure to
the benefit of the assigns of Licensor and upon and to the benefit of the
successors of the entire business of Licensee, but neither this agreement nor
any of the benefits thereof nor any rights thereunder shall, directly or
indirectly, without the prior written consent of Licensor, which shall not be
unreasonably withheld, be assigned, divided, or shared by the Licensee to or
with any other party or parties; provided, that this Agreement and Licensee’s
rights herein may be transferred without Licensor’s consent to any person who
acquires voting control of Licensee or substantially all of the assets of
Licensee.



 
5

--------------------------------------------------------------------------------

 

ARTICLE XIII - MISCELLANEOUS
1.           Governing law.  This agreement shall be construed in accordance
with and governed by the laws of the state of Nevada without reference to its
conflict of law provisions.
2.           Entire agreement.  No other understanding. This agreement sets
forth the entire agreement and understanding between the parties as to the
subject matter thereof and merges all prior discussions between them.  This
agreement may only be modified by a subsequent writing executed by both Parties
3.           No representations. No representations or warranties regarding
patents of third parties. No representations or warranty is made by Licensor
that the IP manufactured, used, sold or leased under the Exclusive License
granted herein is or will be free of claims of infringement of patent rights of
any other person or persons. Licensor has no knowledge of any existing competing
patents or property rights. Licensor warrants that it has good and marketable
title to the IP with full right and authority to grant the Exclusive License to
Licensee hereunder without the authorization or consent of any third party.
4.           Indemnity.   Licensee shall indemnify, hold harmless, and defend
Licensor and its trustees, officers, employees and agents against any and all
allegations and actions for death, illness, personal injury, property damage,
and improper business practices arising out of the use of the IP unless caused
by the willful or negligent act or omission of Licensor.
5.           Advertising.  Licensor agrees that Licensee may use the name of
Licensor to advertise and/or to promote the IP, provided that Licensee obtains
Licensor’s prior written approval, which approval shall not be unreasonably
withheld, and any such proposed use copy shall be provided to Licensor (actual
receipt by Licensor) at an address or email address or to a representative of
Licensee designated in writing by Licensor from time to time for review not less
than 5 business prior to its proposed publication; provided that if Licensee
provides such notice and Licensor fails to object in writing to said proposed
copy within said 5 business days, Licensor under such circumstance shall be
deemed to have approved the proposed copy.
6.           Confidentiality. The parties agree to maintain discussions and
proprietary information revealed pursuant to this agreement in confidence, to
disclose them only to persons within their respective organizations having a
need to know, and to furnish assurances to the other party that such persons
understand this duty of confidentiality.
7.           Disclaimer of Warranty.  IP is experimental in nature and it is
provided WITHOUT WARRANTY OR REPRESENTATIONS OF ANY SORT, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE OF NON-INFRINGEMENT. Licensor makes no representations and
provides no warranty that the use of the IP will not infringe any patent or
proprietary rights of third parties.
8.           Severability. If any term, covenant, condition or agreement of this
agreement or the application of it to any person or circumstance shall to any
extent be invalid or unenforceable, the remainder of this agreement or the
application of such term, covenant, condition or agreement to persons or
circumstances, other than those as to which it is invalid or unenforceable,
shall not be affected thereby, and each term, covenant, condition or agreement
of this agreement shall be valid and shall be enforced to the extent permitted
by law.
9.           Authority to sign. The individuals executing this agreement
represent and warrant that they have the power and authority to do so, and to
bind the entities for whom they are executing this agreement.

 
6

--------------------------------------------------------------------------------

 

10.           Counterparts. This agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.  The exchange of a fully
executed agreement (in counterparts or otherwise) by electronic transmission in
.PDF format or by facsimile shall be sufficient to bind the parties to the terms
and conditions of this Agreement.


In witness whereof, the parties hereto have caused this agreement to be executed
by their duly authorized representatives as of the date first written above.
  




Licensor /s/ Steve Kubby
Name:     Steve Kubby, an individual
Title:       Owner
  


Licensee: KUSH, a Nevada corporation


By: /s/ Steve Kubby
Name: Steve Kubby
Title: Chief Executive Officer

 
7

--------------------------------------------------------------------------------

 
